Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Notice of Allowability is in response to an RCE filed April 25, 2022.  
Claims 1, 5, 8, 12, 15, and 19 are amended.  Claims 1-21 are pending and are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome the prior art of record and prior art after further search.  Per claims 1, 8, and 15, Stading, US PGPUB 2015/0331585, teaches models, par 040, and a plurality of models par 046-047, see also par 053.  Stading also teaches that a neural network which is equivalent to a cognitive model.  However, Stading does not teach "each of the plurality of cognitive patent valuation models under a cognitive analysis of the neural network to determine and apply weighting parameters of each of the plurality of cognitive patent valuation models."  Stading does not additionally teach a plurality of cognitive models.  Therefore Stading does not teach all the limitations of Applicants' claims.  Nor do Beers, US PGPUB 2015/0206069 A1, nor Williams 2006/0036453 A1, which were relied upon for other elements of the independent claims. 
A further search did not find art which would render Applicant's independent claims obvious.  Further search found Jost et al., US Pat. No. 5,361,201, which teaches in col 14, ln 35-58, that a neural network model is used to appraise real estate, but not "each of the plurality of cognitive patent valuation models under a cognitive analysis of the neural network to determine and apply weighting parameters of each of the plurality of cognitive patent valuation models," or a plurality of cognitive models.  Therefore, Jost does not teach all the limitations of Applicant's claims, and Applicant overcomes the prior art rejection.
Per the 101 rejection, as previously explained in the final dated January 24, 2022, the combination of the iterative update of the neural network with the executing machine learning logic is a practical application of an abstract idea.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689